Citation Nr: 0715367	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  07-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
tinnitus.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1952 to April 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both bilateral tinnitus and bilateral 
hearing loss disability.  In May 2007, the veteran submitted 
a Motion to Advance on the Docket.  In May 2007, the Board 
granted the veteran's motion.  

The issue of service connection for chronic bilateral hearing 
loss disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

Chronic bilateral tinnitus has been shown to have originated 
during wartime service.  


CONCLUSION OF LAW

Chronic tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for 
chronic bilateral tinnitus, the Board observes that the RO 
issued VCAA notices to the veteran in May 2005 and March 2006 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The May 2005 VCAA notice was issued prior to the 
February 2006 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records are not of record.  
They were apparently destroyed in the 1973 fire at the 
National Personnel Record Center (NPRC).  The veteran's April 
1954 Report of Separation from the Armed Forces of the United 
States (DD Form 214) indicates that he was attached to an 
Army anti-aircraft gun battalion.  
In his May 2005 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he had 
initially manifested tinnitus "in-service."  

At a January 2006 VA examination for compensation purposes, 
the examiner did not advance any findings as to tinnitus.  

A March 2006 written statement from J. Michael Conoyer, M.D., 
conveys that:

The veteran you referred to me [the 
veteran] presented as a seventy-five year 
old white male who was involved in a 
grenade incident while in basic training 
where a hand grenade went off in a pit 
and was not thrown over the wall.  He had 
hearing loss and tinnitus at that moment 
which has persisted.  He was also in 
anti-aircraft work as well.  Since he 
left the military, he has been a mechanic 
but has not had great noise exposure and 
is not a firearm user in civilian life.  

***

It is my opinion that with hearing loss 
and ringing related to the original 
incident that this veteran has military 
related hearing loss and should therefore 
be granted bilateral hearing aids by the 
Veterans Administration.  

In the veteran's March 2006 notice of disagreement, the 
accredited representative advances that: the veteran's 
military occupation was a cannoneer in an anti-aircraft gun 
battalion; his inservice acoustical trauma should be 
conceded; and his chronic tinnitus had its onset during 
active service.  

At a February 2007 VA examination for compensation purposes, 
the examiner did not advance any findings as to tinnitus.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran advances that he initially manifested chronic 
bilateral tinnitus during active service.  Unfortunately, the 
veteran's service medical records are not of record through 
no fault of his own.  The veteran served with an Army 
anti-aircraft gun battalion.  Dr. Conoyer has attributed the 
onset of the veteran's chronic tinnitus to active service.  
In the absence of any competent evidence to the contrary, the 
Board concludes that service connection for chronic bilateral 
tinnitus is warranted.  


ORDER

Service connection for chronic bilateral tinnitus is granted.  


REMAND

The veteran asserts that service connection is warranted for 
chronic bilateral hearing loss disability as the VA has 
conceded that he sustained acoustical trauma during active 
service and a private physician has attributed the claimed 
disorder to his period of active service.  In support of his 
claim, the veteran submitted March 2006 audiological findings 
from Dr Conoyer.  The physician did not provide numerical 
findings for the audiological test results.  

In reviewing a similar factual scenario, the Court found that 
it was unable to interpret the results of such testing.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  While the 
veteran was afforded a February 2007 VA examination for 
compensation purposes, the audiological examiner did not 
interpret or otherwise address the March 2006 private 
audiological findings.  Therefore, the Board concludes that 
the private audiological findings should be referred to a VA 
physician for interpretation.  

Accordingly, this case is REMANDED for the following action:  

1.  Forward the veteran's claims file to 
a VA physician for review.  The examiner 
should interpret the March 2006 private 
audiological findings from Dr. Conoyer 
and provide numerical results.  

The examiner should advance an opinion as 
to whether is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic bilateral hearing loss disability 
for VA purposes, if any, originated 
during wartime service; is etiologically 
related to his military duties and 
associated noise exposure; or is in any 
other way causally related to wartime 
service.  

2.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic bilateral hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


